 

Exhibit 10.1

 



FIRST AMENDMENT TO THE INTERIM INVESTMENT ADVISORY

AND

ADMINISTRATIVE SERVICES AGREEMENT

 



This FIRST AMENDMENT TO THE INTERIM INVESTMENT ADVISORY AND ADMINISTRATIVE
SERVICES AGREEMENT (this “Amendment”), effective as of June 21, 2017, is entered
into by and between FIRST CAPITAL INVESTMENT CORPORATION, a Maryland corporation
(the “Corporation”), and FCIC ADVISORS LLC, a Delaware limited liability company
(the “Adviser”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Agreement (defined below).

 

WHEREAS, the Corporation and the Adviser are parties to that certain Interim
Investment Advisory and Administrative Services Agreement, dated March 31, 2017
(the “Agreement”);

 

WHEREAS, pursuant to Rule 15a-4(b)(2) of the Investment Company Act of 1940, as
amended (the “Investment Company Act”), (i) advisory fees paid pursuant to the
Agreement shall be held in an interest-bearing escrow account and be payable to
the Adviser following approval of a new advisory agreement in the manner
provided for in Rule 15a-4(b)(2)(vi) of the Investment Company Act and (ii) the
Agreement shall be terminable, without the payment of a penalty, by the
Corporation’s board of directors (the “Board”) or a majority of the
Corporation’s outstanding voting securities on not more than 10 calendar days’
written notice to the Adviser; and

 

WHEREAS, the Corporation and the Adviser desire to amend the Agreement in order
to comply with Rule 15a-4(b)(2) of the Investment Company Act.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Amendment to Section 3.

 

The following Section 3(c) is hereby added to the Agreement:

 

(c) Rule 15a-4(b)(2)(vi) Compliance. Pursuant to Rule 15a-4(b)(2)(vi) of the
Investment Company Act: (i) the compensation earned by the Adviser hereunder
will be held in an interest-bearing escrow account with the Corporation’s
custodian or a bank; (ii) if a majority of the Corporation’s outstanding voting
securities approve a new advisory agreement between the Corporation and the
Adviser by the end of the 150-day period, the amount in the escrow account
(including interest earned) will be paid to the Adviser; and (iii) if a majority
of the Corporation’s outstanding voting securities do not approve a new advisory
agreement between the Corporation and the Adviser, the Adviser will be paid, out
of the escrow account, the lesser of: (a) any costs incurred in performing the
Agreement (plus interest earned on that amount while in escrow); or (b) the
total amount in the escrow account (plus interest earned).

 



 1 

 

 

2.Amendment to Sections 9(a) and 9(b).

 

Sections 9(a) and 9(b) of the Agreement are hereby amended and restated in their
entirety as follows:

 

(a) Term and Effectiveness. This Agreement shall become effective as of the date
hereof and shall terminate on the earlier of (i) the effective date of a new
advisory agreement between the Corporation and the Adviser, if any, that has
been approved by a vote of the majority of the outstanding voting securities of
the Corporation, (ii) 150 days from the date hereof, and (iii) termination
pursuant to Section 9(b) hereof. The term “majority of the outstanding voting
securities,” when used herein, shall have the meaning set forth in the
Investment Company Act.

 

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, (a) by the Board or a majority of the Corporation’s
outstanding voting securities on not more than 10 calendar day’s written notice
to the Adviser, or (b) by the Adviser on 120 days’ written notice to the
Corporation. This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act). Further, notwithstanding the termination or expiration
of this Agreement as aforesaid, the Adviser shall be entitled to any amounts
owed to it under Section 3 through the date of termination or expiration, the
provisions of Section 8 of this Agreement shall remain in full force and effect,
and the Adviser shall remain entitled to the benefits thereof.

 

3.Counterparts.



This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which shall constitute one instrument.

 

Except as expressly set forth herein, the Agreement remains unmodified and
unchanged and the parties hereto ratify and confirm the Agreement as amended
hereby.

 

 

[Signature Pages Follow]

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date above written.

 

FIRST CAPITAL INVESTMENT CORPORATION       By: /s/ Pat Clemens   Name: Pat
Clemens   Title: President and Chief Executive Officer           FCIC ADVISORS
LLC       By: /s/ Pat Clemens    Name: Pat Clemens   Title: Chief Executive
Officer  

 



 3 

 

